                       Case 5:20-cv-05799-LHK Document 123 Filed 09/14/20 Page 1 of 9


                   1   LATHAM & WATKINS LLP                          LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)             CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                        Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                    kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                        Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                     jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                         Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)             erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                     Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                 dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                        Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                           asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                        Maryum Jordan (Bar No. 325447)
                                                                          mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                           Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                  pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)          Washington, D.C. 20005
               10          melissa.sherry@lw.com                     Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)              Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)               Additional counsel and representation
               12          tyce.walters@lw.com                       information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,                CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,    PLAINTIFFS’ SUBMISSION
               21                   v.                               REGARDING PRODUCTION OF OIG
                                                                     DOCUMENTS
               22      WILBUR L. ROSS, JR., et al.,
                                                                     Date:    TBD
               23                                     Defendants.    Time:    TBD
                                                                     Place:   Courtroom 8
               24                                                    Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    PLTFS.’ SUBMISSION REGARDING PRODUCTION OF
 SAN FRANCISCO
                                                                                                  OIG DOCUMENTS
                            Case 5:20-cv-05799-LHK Document 123 Filed 09/14/20 Page 2 of 9


                   1   I.       INTRODUCTION

                   2            Plaintiffs concur with the Court’s analysis and proposal to conduct an in camera review of

                   3   the production Defendants provided in response to the Office of Inspector General’s (“OIG”) August

                   4   13, 2020 Information Memorandum for Secretary Ross (“OIG Documents”). The Court has clear

                   5   authority to order immediate production of the OIG Documents. Those documents fall squarely

                   6   within the scope of the Court’s Order to Produce the Administrative Record (“AR”) (Dkt. 96) that

                   7   Defendants have violated, and the Court has authority to order in camera review of documents

                   8   withheld as privileged. Defendants have now agreed to make a full production of the OIG documents

                   9   directly to the Court for in camera review (see Dkt. 122), and should submit those materials

               10      forthwith. But Defendants should not be permitted to remain in violation of this Court’s orders for

               11      all time. Nor should this replace their legal obligation to produce the complete administrative record

               12      as this Court ordered. The time constraints of this case make the OIG production an acceptable

               13      compromise production in the immediate term—for purposes of resolving the PI as expeditiously as

               14      possible. But, as discussed below, Defendants’ defiance of the Court’s order is sanctionable and

               15      they should not be permitted to use this Court’s largesse as a starting point for further negotiations.

               16      II.      THE COURT HAS AMPLE AUTHORITY TO RESPOND TO DEFENDANTS’
                                VIOLATION OF THE COURT’S ORDER TO PRODUCE THE
               17               ADMINISTRATIVE RECORD
                                During the September 14 CMC, the Court found that Defendants failed to comply with the
               18
                       Court’s Order to Produce the AR (Dkt. 96). In fact, as of 11:00 a.m. on September 13, Defendants
               19
                       conceded that they had only reviewed a fraction of the 8,800 potentially relevant documents. See
               20
                       Giacomo Decl. ¶ 11 (Dkt. 104). Defendants thus clearly violated the Court’s Order to produce all
               21
                       “documents comprising the Replan and its various components for conducting the 2020 Census in a
               22
                       shortened time period” by September 13, 2020. Dkt. 96 at 21; see also Dkt. 119. Furthermore,
               23
                       Defendants’ claims of impossibility are belied by the fact that at the August 26 CMC, the Court told
               24
                       Defendants that an AR should be produced—and by the fact that, with respect to the OIG materials,
               25
                       Defendants already had gathered, reviewed, and produced a relevant set of materials squarely in line
               26
                       with the Court’s ruling here.
               27

               28
                                                                                                 CASE NO. 5:20-CV-05799-LHK
                                                                      1 PLTFS.’ SUBMISSION REGARDINGOIG
                                                                                                    PRODUCTION OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                        DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 123 Filed 09/14/20 Page 3 of 9


                   1          As this Court has noted, “a district court’s finding that one of its orders was violated ‘is

                   2   entitled to considerable weight’ because the district judge is ‘best equipped to assess the

                   3   circumstances of non-compliance.’” Guifu Li v. A Perfect Day Franchise, Inc., 281 F.R.D. 373, 390

                   4   (N.D. Cal. 2012) (quoting Payne v. Exxon Corp., 121 F.3d 503, 507 (9th Cir. 1997)). And the Court

                   5   has authority to address the violation here via both its inherent authority and Federal Rule of Civil

                   6   Procedure 37.

                   7          First, the Court has inherent authority “to fashion . . . appropriate sanction[s] for conduct

                   8   which abuses the judicial process” Chambers v. NASCO, Inc., 501 U.S. 32, 44–46 (1991) (citations

                   9   and internal quotation marks omitted); see also Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct.

               10      1178, 1186 (2017) (“Federal courts possess certain ‘inherent powers,’ not conferred by rule or

               11      statute, to manage their own affairs so as to achieve the orderly and expeditious disposition of

               12      cases.”) (internal citations and quotation marks omitted); Primus Automotive Financial Services,

               13      Inc. v. Batarse, 115 F.3d 644, 649 (9th Cir. 1997) (“[t]he district court has ‘broad fact-finding

               14      powers’ with respect to sanctions, and its findings warrant ‘great deference’” (internal citation

               15      omitted)); Penthouse Int’l, Ltd. v. Playboy Enters., 663 F.2d 371, 386 (2d Cir. 1981) (federal courts

               16      “possess[] broad inherent power to protect the administration of justice by levying sanctions in

               17      response to abusive litigation practices.”)     This extends to the issuance of orders to redress

               18      inappropriate conduct when “foot-dragging” results in plaintiffs not getting records relevant to their

               19      claims in the case. Penthouse, 663 F.2d at 392; Residential Funding Corp. v. DeGeorge Fin. Corp.,

               20      306 F.3d 99, 106-07 (2d Cir. 2002) (courts may use their inherent authority to “impose sanctions on

               21      a party for misconduct in discovery.”); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.

               22      1987) (district courts may impose sanctions for failing to comply with a court order).

               23             Second, Rule 37(b)(2) authorizes additional orders or sanctions against a party that fails to

               24      comply with a discovery order, and applies to the government’s failure to produce the AR in an APA

               25      case. Rule 37(b)(2) provides in relevant part that “[i]f a party . . . fails to obey an order to provide

               26      or permit discovery . . . , the court where the action is pending may issue a broad swath of further

               27      orders or sanctions.” Fed. R. Civ. P. 37(b)(2)(A). Indeed, a district court has “wide discretion” in

               28      fashioning sanctions under Rule 37. Campidoglio LLC v. Wells Fargo & Co., 870 F.3d 963, 975

                                                                                                 CASE NO. 5:20-CV-05799-LHK
                                                                      2 PLTFS.’ SUBMISSION REGARDINGOIG
                                                                                                    PRODUCTION OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                        DOCUMENTS
                           Case 5:20-cv-05799-LHK Document 123 Filed 09/14/20 Page 4 of 9


                   1   (9th Cir. 2017). Under Federal Rule of Civil Procedure 37, this Court and other courts have entered

                   2   sanctions where a party’s “production is incomplete, in violation of [the] Court’s order.” Guifu Li,

                   3   281 F.R.D. at 391; see also Logtale, Ltd. v. IKOR, Inc., No. C-11-5452, 2015 WL 581513, at *1, *4

                   4   (N.D. Cal. Feb. 11, 2015). Failure to produce or complete an administrative record can be the basis

                   5   for Rule 37 sanctions. See Diaz-Fonseca v. Puerto Rico, 451 F.3d 13, 26 (1st Cir. 2006); New York

                   6   v. Dep’t of Commerce, No. 18-CV-2921, 2020 WL 2564933 (S.D.N.Y. May 21, 2020). As Judge

                   7   Furman stated in Dep’t of Commerce, in granting sanctions against defendants for failing to produce

                   8   an adequate administrative record: “Provided that there is a clearly articulated order of the court

                   9   requiring specified discovery, the district court has the authority to impose Rule 37(b) sanctions for

               10      noncompliance with that order.” Id. at *8 (quoting Daval Steel Prods., 951 F.2d 1357, 1363 (2d

               11      Cir. 1991)).

               12              Given “Defendant’s failure to comply with the Court’s order on September 13, 2020,” the

               13      Court has the authority to enter sanctions against Defendants pursuant to Rule 37.1 Order Re:

               14      Production of Inspector General Documents (Dkt. 119) at 2.

               15      III.    ALLOWING A MORE LIMITED IN CAMERA PRODUCTION IS AN
                               APPROPRIATE IMMEDIATE-TERM COMPROMISE BUT DOES NOT
               16              EXCUSE DEFENDANTS’ NON-COMPLIANCE
               17              To be clear, Plaintiffs are not asking this Court to sanction Defendants for their non-

               18      compliance at this time. But the fact that this Court has authority to sanction Defendants for their

               19      non-compliance certainly suggests that it has authority to propose a compromise production that

               20      inures entirely to Defendants’ benefit. Plaintiffs fully appreciate and agree with the Court’s

               21      willingness to move this case forward by suggesting a short-term solution. To mitigate the claimed

               22      burdens Defendants articulated at the case management conference, the Court volunteered to allow

               23      them to focus on the OIG Documents, assert privilege over the entire production, and review those

               24      documents in camera. The Court also agreed to allow Defendants to expeditiously object to any

               25      finding that certain documents were not privileged. And the Court agreed not to rely on any

               26
                       1
               27        It bears noting that a party’s willfulness in disobeying the court order is not a prerequisite to
                       Rule 37 sanctions; incompetence suffices equally well. See Cine Forty-Second St. Theatre Corp.
               28      v. Allied Artists Pictures Corp., 602 F.2d 1062, 1067-68 (2d Cir. 1979) (professional
                       incompetence sanctionable as well as deliberate intransigence).
                                                                                                CASE NO. 5:20-CV-05799-LHK
                                                                      3 PLTFS.’ SUBMISSION REGARDINGOIG
                                                                                                    PRODUCTION OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                        DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 123 Filed 09/14/20 Page 5 of 9


                   1   privileged documents in deciding the PI motion. These were significant accommodations to

                   2   Defendants. Although Plaintiffs expect that the OIG Documents do not encompass the complete

                   3   AR, Plaintiffs agree that the OIG production the Court proposes is an appropriate path forward at

                   4   this time.

                   5           Plaintiffs cannot, however, agree to Defendants’ condition that such production satisfies all

                   6   of their obligations to produce the complete AR in this case for all time. See Dkt. 122 at 1:11-15.

                   7   Defendants cannot refuse to comply with the Court’s order regarding production, and then offer to

                   8   “fix” their defiance if the Court gives them something in return. Plaintiffs reserve their right to seek

                   9   the complete AR from Defendants in the normal course of this case—and any other sanctions or

               10      orders as appropriate—for Defendants’ failure to meet their production and Court-ordered

               11      obligations to date. But, for now, the Court should proceed as planned and order immediate

               12      production of the OIG Documents for in camera review.

               13              Finally, it is worth reiterating that Court’s proposed in camera review is more than

               14      appropriate in these circumstances. As stated in Plaintiffs’ Response to Order re: Briefing and

               15      Deadline Production (Dkt. 111), district courts in the Ninth Circuit regularly exercise their discretion

               16      to conduct in camera review when assessing privilege in an AR context, and courts may even

               17      conduct such review when a privilege log with a declaration from an agency official is properly

               18      produced. See Ctr. for Biological Diversity v. U.S. Bureau of Land Mgmt., No. C-06-4884, 2007

               19      WL 3049869, at *6 (N.D. Cal. Oct. 18, 2007).

               20              During the CMC, Defendants represented that compliance with the Court’s Order to Produce

               21      the AR “would not be physically feasible and would be an impossibility.” Dkt. 119 at 2. And based

               22      on the inadequacy of Defendants’ privilege log for the portion of the AR they have produced thus

               23      far, it appears Defendants will not be able to produce an AR and a privilege log for all privileged

               24      documents as required by the Court. Dkt. 96 at 21. In light of Defendants’ deficient September 13

               25      Production and representations regarding the deficiency of future productions, the Court can

               26      certainly exercise its discretion to conduct in camera review. See, e.g., In re United States, 875 F.3d

               27      1200, 1210 (9th Cir. 2017) (district courts may conduct in camera review of assertedly privileged

               28      materials); Karnoski v. Trump, No. C17-1297, 2020 WL 4747847, at *4 (W.D. Wash. Aug. 17, 2020)

                                                                                                 CASE NO. 5:20-CV-05799-LHK
                                                                      4 PLTFS.’ SUBMISSION REGARDINGOIG
                                                                                                    PRODUCTION OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                        DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 123 Filed 09/14/20 Page 6 of 9


                   1   (describing discovery procedure where documents outside of decisional timeframe would be

                   2   presumptively not covered by deliberative process privilege, but adopting proposal to allow

                   3   Government to submit documents for in camera review without motion practice); Bergeron v. Dep’t

                   4   of Justice-Bureau of Alcohol, Tobacco, Firearms & Explosives, No. 3:13-cv-00625, 2015 WL

                   5   3935032 (D. Nev. June 26, 2015) (reviewing withheld document in camera in the absence of any

                   6   privilege log or affidavit); see also Smith v Rogers, No. 3:15-cv-264, 2017 WL 2937957, at *1 (W.D.

                   7   Penn. July 10, 2017) (describing order of withheld document provided for in camera review despite

                   8   prior unspecific claims of privilege).

                   9

               10      Dated: September 14, 2020                       LATHAM & WATKINS LLP

               11                                                      By: /s/ Sadik Huseny
                                                                          Sadik Huseny
               12
                                                                       Steven M. Bauer (Bar No. 135067)
               13                                                      steven.bauer@lw.com
                                                                       Sadik Huseny (Bar No. 224659)
               14                                                      sadik.huseny@lw.com
                                                                       Amit Makker (Bar No. 280747)
               15                                                      amit.makker@lw.com
                                                                       Shannon D. Lankenau (Bar. No. 294263)
               16                                                      shannon.lankenau@lw.com
                                                                       LATHAM & WATKINS LLP
               17                                                      505 Montgomery Street, Suite 2000
                                                                       San Francisco, CA 94111
               18                                                      Telephone: 415.391.0600
                                                                       Facsimile: 415.395.8095
               19
                                                                       Richard P. Bress (admitted pro hac vice)
               20                                                      rick.bress@lw.com
                                                                       Melissa Arbus Sherry (admitted pro hac vice)
               21                                                      melissa.sherry@lw.com
                                                                       Anne W. Robinson (admitted pro hac vice)
               22                                                      anne.robinson@lw.com
                                                                       Tyce R. Walters (admitted pro hac vice)
               23                                                      tyce.walters@lw.com
                                                                       Genevieve P. Hoffman (admitted pro hac vice)
               24                                                      genevieve.hoffman@lw.com
                                                                       Gemma Donofrio (admitted pro hac vice)
               25                                                      gemma.donofrio@lw.com
                                                                       LATHAM & WATKINS LLP
               26                                                      555 Eleventh Street NW, Suite 1000
                                                                       Washington, D.C. 20004
               27                                                      Telephone: 202.637.2200
                                                                       Facsimile: 202.637.2201
               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
                                                                    5 PLTFS.’ SUBMISSION REGARDINGOIG
                                                                                                  PRODUCTION OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                      DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 123 Filed 09/14/20 Page 7 of 9


                   1                                        Attorneys for Plaintiffs National Urban League;
                                                            League of Women Voters; Black Alliance for
                   2                                        Just Immigration; Harris County, Texas; King
                                                            County, Washington; City of San Jose,
                   3                                        California; Rodney Ellis; Adrian Garcia; and
                                                            the NAACP
                   4
                       Dated: September 14, 2020            By: /s/ Jon M. Greenbaum
                   5                                        Kristen Clarke (pro hac vice forthcoming)
                                                            kclarke@lawyerscommittee.org
                   6                                        Jon M. Greenbaum (Bar No. 166733)
                                                            jgreenbaum@lawyerscommittee.org
                   7
                                                            Ezra D. Rosenberg (admitted pro hac vice)
                   8                                        erosenberg@lawyerscommittee.org
                                                            Dorian L. Spence (pro hac vice forthcoming)
                   9                                        dspence@lawyerscommittee.org
                                                            Maryum Jordan (pro hac vice forthcoming)
               10                                           mjordan@lawyerscommittee.org
                                                            Ajay Saini (admitted pro hac vice)
               11                                           asaini@lawyerscommitee.org
                                                            Pooja Chaudhuri (Bar No. 314847)
               12                                           pchaudhuri@lawyerscommittee.org
                                                            LAWYERS’ COMMITTEE FOR CIVIL
               13                                           RIGHTS UNDER LAW
               14                                           1500 K Street NW, Suite 900
                                                            Washington, DC 20005
               15                                           Telephone: 202.662.8600
                                                            Facsimile: 202.783.0857
               16
                                                            Attorneys for Plaintiffs National Urban League;
               17                                           City of San Jose, California; Harris County,
                                                            Texas; League of Women Voters; King County,
               18                                           Washington; Black Alliance for Just
                                                            Immigration; Rodney Ellis; Adrian Garcia; the
               19                                           NAACP; and Navajo Nation
               20
                                                            Wendy R. Weiser (admitted pro hac vice)
               21                                           weiserw@brennan.law.nyu.edu
                                                            Thomas P. Wolf (admitted pro hac vice)
               22                                           wolf@brennan.law.nyu.edu
                                                            Kelly M. Percival (admitted pro hac vice)
               23                                           percivalk@brennan.law.nyu.edu
                                                            BRENNAN CENTER FOR JUSTICE
               24                                           120 Broadway, Suite 1750
                                                            New York, NY 10271
               25                                           Telephone: 646.292.8310
                                                            Facsimile: 212.463.7308
               26

               27                                           Attorneys for Plaintiffs National Urban League;
                                                            City of San Jose, California; Harris County,
               28                                           Texas; League of Women Voters; King County,
                                                            Washington; Black Alliance for Just
                                                                                  CASE NO. 5:20-CV-05799-LHK
                                                          6 PLTFS.’ SUBMISSION REGARDINGOIG
                                                                                        PRODUCTION OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                            DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 123 Filed 09/14/20 Page 8 of 9


                   1                                        Immigration; Rodney Ellis; Adrian Garcia; the
                                                            NAACP; and Navajo Nation
                   2
                                                            Mark Rosenbaum (Bar No. 59940)
                   3                                        mrosenbaum@publiccounsel.org
                                                            PUBLIC COUNSEL
                   4
                                                            610 South Ardmore Avenue
                   5                                        Los Angeles, California 90005
                                                            Telephone: 213.385.2977
                   6                                        Facsimile: 213.385.9089

                   7                                        Attorneys for Plaintiff City of San Jose

                   8                                        Doreen McPaul, Attorney General
                                                            dmcpaul@nndoj.org
                   9                                        Jason Searle (pro hac vice forthcoming)
                                                            jasearle@nndoj.org
               10                                           NAVAJO NATION DEPARTMENT OF
               11                                           JUSTICE
                                                            P.O. Box 2010
               12                                           Window Rock, AZ 86515
                                                            Telephone: (928) 871-6345
               13
                                                            Attorneys for Navajo Nation
               14
                       Dated: September 14, 2020            By: /s/ Rafey S. Balabanian
               15                                           Rafey S. Balabanian (Bar No. 315962)
                                                            rbalabanian@edelson.com
               16                                           Lily E. Hough (Bar No. 315277)
                                                            lhough@edelson.com
               17
                                                            EDELSON P.C.
               18                                           123 Townsend Street, Suite 100
                                                            San Francisco, CA 94107
               19                                           Telephone: 415.212.9300
                                                            Facsimile: 415.373.9435
               20
                                                            Rebecca Hirsch (pro hac vice forthcoming)
               21                                           rebecca.hirsch2@cityofchicago.org
                                                            CORPORATION COUNSEL FOR THE
               22                                           CITY OF CHICAGO
                                                            Mark A. Flessner
               23                                           Stephen J. Kane
               24                                           121 N. LaSalle Street, Room 600
                                                            Chicago, IL 60602
               25                                           Telephone: (312) 744-8143
                                                            Facsimile: (312) 744-5185
               26
                                                            Attorneys for Plaintiff City of Chicago
               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
                                                          7 PLTFS.’ SUBMISSION REGARDINGOIG
                                                                                        PRODUCTION OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                            DOCUMENTS
                        Case 5:20-cv-05799-LHK Document 123 Filed 09/14/20 Page 9 of 9


                   1                                           ATTESTATION
                   2           I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   3   document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
                   4
                       in this filing.
                   5

                   6   Dated: September 14, 2020                        LATHAM & WATKINS LLP

                   7                                                    By: /s/ Sadik Huseny
                                                                            Sadik Huseny
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
                                                                     8 PLTFS.’ SUBMISSION REGARDINGOIG
                                                                                                   PRODUCTION OF
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                       DOCUMENTS
